Citation Nr: 0505906	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the cervical spine, claimed as residuals of 
injury.

2.  Entitlement to service connection for a chronic acquired 
disorder of the right hand, claimed as residuals of injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February to July 1976, and on active duty from January 1979 
to June 1980 and from February 1982 to February 1985.

The current appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The RO, in pertinent part, denied entitlement to service 
connection for a cervical spine disorder claimed as a bulging 
disc of the cervical spine, and a right hand disorder claimed 
as arthritis.

In November 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.

The issue of entitlement to service connection for a chronic 
acquired disorder of the cervical spine claimed as residuals 
of injury being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic acquired disorder of the right hand was not 
shown in active service or for many years thereafter.

2.  Post service diagnosed arthritis of the right hand was 
not shown disabling to a compensable degree during the first 
post service year.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the right hand which has been related to service 
on any basis.
CONCLUSION OF LAW

A chronic acquired disorder of the right hand, claimed as 
residuals of injury, was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no evidence or findings 
of an injury to the right hand.  The record of service (DD-
214) for the period of service in 1976 shows the occupational 
specialty relating to transportation operation.  The DD-214 
for service in 1979 and 1980 shows a military occupational 
specialty of power generation and wheel vehicle mechanic and 
motor transport operator.  The DD-214 for service from 1982 
to 1985 shows the veteran qualified for a Parachute Badge.

A January 1986 VA special orthopedic examination report shows 
the veteran made no mention of, nor was there found any 
abnormality of the right hand.  The December 1990 VA special 
orthopedic examination report shows the veteran made no 
mention of, nor was there found any abnormality of the right 
hand.

Private medical records dated in 1994 associated with the 
claims file show that the veteran sustained a bone chip of 
the right index finger.  He related that pain had started 
approximately three months prior, and was possibly due to 
lifting a five gallon caustic soda container which was part 
of his duties as an employee.  

A December 1995 x-ray of the right hand disclosed an ossicle 
visualized at the second metacarpal phalangeal joint that was 
identified on prior reports of 1994 as having been present 
and therefore did not represent an acute injury.  No acute 
fracture was seen.  Some degenerative changes were seen at 
the first metacarpal phalangeal joint.

A February 1996 x-ray of the right hand disclosed 
degenerative changes at the first, second, and third 
metacarpophalangeal joint space.  It was noted that changes 
in the latter two joints may be secondary to previous trauma.

A March 2001 VA special orthopedic examination of the veteran 
shows he reported involvement as a paratrooper in service 
having made 60 jumps.  The examiner noted he was unclear as 
to when the veteran did the 60 jumps.  He was noted to have a 
note from a hand specialist that identified some traumatic 
arthritis, and to have complained of hand difficulties in 
1995.  He gave a history of right hand swelling in service 
but no treatment therefor.  The examiner recorded that he was 
unable to identify any trauma in the military.

On examination x-ray studies revealed severe degenerative 
changes of the right metacarpophalangeal joint.  The 
examination concluded in a pertinent diagnosis of 
degenerative joint disease of the first metacarpophalangeal 
joint of the right hand.  The examiner recorded that there 
was no indication of trauma in service from a jump, and no 
indication of right hand trauma.  He opined it was not likely 
that the right hand condition was directly the result of 
service.

In November 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.  His 
testimony was consistent with contentions presented on 
appeal, relating right hand arthritis to traumatic injury 
sustained in service.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the December 1998 rating decision, the 
May 2001, April 2002 Statement of the Case, March 2003, July 
2003, January 2004, and October 2004 Supplemental Statement 
of the Case cite the law and regulations that are applicable 
to the appeal, and explain why the RO denied the claim for 
service connection for a right hand disorder.  The April 2002 
Statement of the Case set forth the text of the VCAA 
regulations.  

In addition, in July 2003, in the supplemental statement of 
the case the RO explained the expanded VA notification and 
duty to assist obligations under the VCAA.  He was advised 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  It was explained 
that the RO would help him obtain evidence such as medical 
records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The veteran did not respond to the letter.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made May 2001, before notification 
of the VCAA.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before issuing 
of a VCAA notice letter and is pursuing further judicial 
review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification was not sent 
to the veteran before the AOJ adjudication that led to this 
appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  


Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
provided to him.  

He has advised on more than one occasion that he has no 
further evidence to submit.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  

In this case, although the VCAA notice that was provided 
to the appellant does not contain the "fourth 
element," the Board finds that the appellant has been 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim when viewing the 
multiple communications from the RO to the veteran in 
the aggregate.  



As noted above, the RO's July 2003 notice discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded a VA 
examination to provide information regarding the etiology of 
his right hand disorder; this has included a medical file 
review of the record.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as arthritis of the right 
hand.  He does not satisfy the other two requirements for 
prevailing on a claim for service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of a chronic acquired right hand disorder in 
service.  A VA examiner reviewed the veteran's service 
medical records and found no evidence of any right hand 
disorder, muchless trauma thereto.  The evidentiary record 
shows that clinical evidence of any right hand pathology was 
initially reported during the mid-1990's.  There is neither 
evidence of post service continuity of right hand 
symptomatology, muchless medical documentation of continuous 
treatment.

The VA examiner who reviewed the evidentiary record was quite 
clear in dissociating the veteran's right hand arthritis with 
any trauma in service of which he again noted there was no 
service documentation thereof.

With respect to the third requirement to prevail on a claim 
of entitlement to service connection, the veteran again fails 
in his claim and the Board has in effect already expressed 
comments in this regard as well.  The third requirement that 
there be competent medical opinion linking the disability at 
issue has clearly not been met.  

To the contrary, the competent medical opinion of record 
dissociates the veteran's service as the etiology for 
incurrence or aggravation of a chronic acquired right hand 
disorder.  

It is well to note at this time that clinical evidence of 
right hand arthritis was not shown until many years following 
service, muchless disabling to a compensable degree during 
the first post service year.

The veteran is a lay person who has expressed an opinion 
relating his right hand arthritis to service.  He is not 
competent to address causation or etiology of his right hand 
arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder of the right hand.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the right hand.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right hand, claimed as residuals of injury, 
is denied.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). 

The veteran was afforded a VA special orthopedic examination 
in March 2001 with medical file review and an opinion was 
obtained discounting any relationship between his variously 
diagnosed cervical spine disorders and any injury in service 
including multiple parachute jumps.  The reviewing physician 
who consulted with another specialist did not address the 
service medical documentation in April 1982 noting a head 
injury resulting from the veteran's hitting his head against 
a desk resulting in light headedness, dizziness, and 
occasional spasms on the back of the neck.

Accordingly, the Board finds that the veteran is entitled to 
a fresh review of the evidentiary record with examination to 
ascertain whether any of his variously diagnosed neck 
disorders are related to service, especially in view of this 
particular 1982 injury.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

The VBA AMC should issue a VCAA notice 
letter to the veteran which includes 
advising him to submit all pertinent 
evidence in his possession relating to 
residuals of a cervical spine injury in 
service.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any cervical spine 
disorder since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
who has not previously examined him 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired cervical spine 
disorder(s) which may be present, and 
whether they are causally related to 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
cervical spine disorder(s) found on 
examination is/are related to injury in 
service, to include the April 16, 1982 
injury wherein the veteran hit his head 
against a desk, and/or parachute jumps in 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
cervical spine disorder claimed as 
secondary to injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


